 Case 5:21-cv-05155-PKH Document 8                 Filed 09/16/21 Page 1 of 2 PageID #: 179




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

DONNIE D. SMITH                                                                       PLAINTIFF

v.                                     No. 5:21-CV-05155

LAWRENCE COUNTY, MO and
WASHINGTON COUNTY, ARKANSAS                                                         DEFENDANTS

                                     OPINION AND ORDER

       Plaintiff filed a motion (Doc. 7) asking the Court to reconsider its opinion and order

(Doc. 6) closing this case. It is the Court’s understanding that Plaintiff, and not his brother, wrote

and signed the motion. The motion explains that Plaintiff’s brother, who holds power of attorney

for Plaintiff and who signed pleadings in this case for Plaintiff, did not do so with the purpose of

acting as Plaintiff’s attorney in this action. Instead, the circumstances of Plaintiff’s incarceration

prevented him from signing the pleadings directly and he was unsure how best to get his action

filed. In light of this clarification, and proceeding on the understanding that Plaintiff’s brother

cannot represent Plaintiff in this action, Plaintiff’s motion will be granted.

       The Court must caution Plaintiff before this matter proceeds further. Self-representation

is his right, but with that right comes the responsibility to comply with the orders of this Court and

the applicable Rules. This responsibility will require Plaintiff’s diligent attention to the docket,

and Plaintiff should familiarize himself with the Federal Rules of Civil Procedure if he has not

already done so. Furthermore, though Plaintiff’s access to a law library may be limited and his

filings will be given liberal construction, liberal construction has its limits, and the law applies

with equal force in cases in which a party proceeds pro se with limited law library access as in

those cases in which a party is represented by a lawyer.

       To that end, the Court needs Plaintiff to clarify previous filings, as well as provide

                                                  1
 Case 5:21-cv-05155-PKH Document 8               Filed 09/16/21 Page 2 of 2 PageID #: 180




additional information.    Plaintiff filed his civil rights complaint and summons was issued.

Thereafter, Plaintiff filed a petition for a writ of habeas corpus. Plaintiff is ordered to file a

response clarifying whether he intended the petition for a writ of habeas corpus to amend and

replace the complaint, or whether he intended to file a separate cause of action. Additionally,

Plaintiff, whose name in the complaint is spelled “Donnie Smith,” has his address listed on the

docket as 188 Bowen Blvd. #234 in Goshen, Arkansas. The Washington County Detention Center

detainee roster 1 currently lists a “Donny Smith” of 188 W Bowen Blvd in Goshen, Arkansas,

among its detainees. Plaintiff’s response to this order should clarify the correct spelling of his

name and clarify whether he is presently detained at the Washington County Detention Center.

Plaintiff’s response must be filed by September 24, 2021.

       IT IS THEREFORE ORDERED that the motion (Doc. 7) is GRANTED as stated herein.

The Clerk is directed to reopen this case.

       IT IS SO ORDERED this 16th day of September, 2021.


                                                            /s/P. K. Holmes, III
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE




       1
            https://www.washingtoncountyar.gov/government/departments-f-z/sheriff/detention-
information/detainee-roster-detailed
                                                2
